Exhibit FORM OF 2 CBS CORPORATION, Issuer and CBS OPERATIONS INC., Guarantor and THE BANK OF NEW YORK MELLON, Trustee Indenture Dated as of Providing for the Issuance of Senior Subordinated Debt Securities Reconciliation and tie between Trust Indenture Act of 1939 and Indenture, dated as of[·]. Trust Indenture Act Section Indenture Act Section ss. 310 (a)(1) 607(a) (a)(2) 607(a) (b) 607(b), 609 ss. 312 (c) 701 ss. 314 (a) 704 (a)(4) 1008(a) (c)(1) 102 (c)(2) 102 (e) 102 ss. 315 (b) 601 ss. 316 (a) (last sentence) 101 (“Outstanding”) (a)(1)(A) 502, 512 (a)(1)(B) 513 (b) 508 ss. 317 (a)(1) 503 (a)(2) 504 ss. 318 (a) 111 (c) 111 NOTE:This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. TABLE OF CONTENTS Page ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101. Definitions 1 SECTION 102. Compliance Certificates and Opinions 14 SECTION 103. Form of Documents Delivered to Trustee 15 SECTION 104. Acts of Holders 15 SECTION 105. Notices, etc., to Trustee, Company or Guarantor 17 SECTION 106. Notice to Holders; Waiver 17 SECTION 107. Effect of Headings and Table of Contents 18 SECTION 108. Successors and Assigns 18 SECTION 109. Separability Clause 18 SECTION 110. Benefits of Indenture 19 SECTION 111. Governing Law 19 SECTION 112. Legal Holidays 19 SECTION 113. Submission to Jurisdiction 19 ARTICLE TWO SECURITIES FORMS SECTION 201. Forms of Securities 19 SECTION 202. Form of Trustee’s Certificate of Authentication 20 SECTION 203. Securities Issuable in Global Form 20 ARTICLE THREE THE SECURITIES SECTION 301. Amount Unlimited; Issuable in Series 21 SECTION 302. Denominations 26 SECTION 303. Execution, Authentication, Delivery and Dating 26 SECTION 304. Temporary Securities 29 SECTION 305. Registration, Registration of Transfer and Exchange 31 SECTION 306. Mutilated, Destroyed, Lost and Stolen Securities and Coupons 35 SECTION 307. Payment of Interest; Interest Rights Preserved; Optional Interest Reset 36 SECTION 308. Optional Extension of Maturity 39 SECTION 309. Persons Deemed Owners 40 SECTION 310. Cancelation 41 SECTION 311. Computation of Interest 41 i Table Of Contents SECTION 312. Currency and Manner of Payments in Respect of Securities 41 SECTION 313. Appointment and Resignation of Successor Exchange Rate Agent 45 SECTION 314. CUSIP Numbers 46 ARTICLE FOUR SATISFACTION AND DISCHARGE SECTION 401. Satisfaction and Discharge of Indenture 46 SECTION 402. Application of Trust Funds 47 ARTICLE FIVE REMEDIES SECTION 501. Events of Default 48 SECTION 502. Acceleration of Maturity; Rescission and Annulment 49 SECTION 503. Collection of Indebtedness and Suits for Enforcement by Trustee 50 SECTION 504. Trustee May File Proofs of Claim 51 SECTION 505. Trustee May Enforce Claims Without Possession of Securities or Coupons 52 SECTION 506. Application of Money Collected 52 SECTION 507. Limitation on Suits 53 SECTION 508. Unconditional Right of Holders to Receive Principal, Premium and Interest 53 SECTION 509. Restoration of Rights and Remedies 53 SECTION 510. Rights and Remedies Cumulative 54 SECTION 511. Delay or Omission Not Waiver 54 SECTION 512. Control by Holders of Securities 54 SECTION 513. Waiver of Past Defaults 54 SECTION 514. Waiver of Stay or Extension Laws 55 ARTICLE SIX THE TRUSTEE SECTION 601. Notice of Defaults 55 SECTION 602. Certain Rights of Trustee 55 SECTION 603. Not Responsible for Recitals or Issuance of Securities 57 SECTION 604. May Hold Securities 57 SECTION 605. Money Held in Trust 57 SECTION 606. Compensation and Reimbursement and Indemnification of Trustee 57 SECTION 607. Corporate Trustee Required; Eligibility 58 SECTION 608. Disqualification; Conflicting Interests 58 ii Table Of Contents SECTION 609. Resignation and Removal; Appointment of Successor 58 SECTION 610. Acceptance of Appointment by Successor 60 SECTION 611. Merger, Conversion, Consolidation or Succession to Business 61 SECTION 612. Appointment of Authenticating Agent 62 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE, COMPANY AND GUARANTOR SECTION 701. Disclosure of Names and Addresses of Holders 64 SECTION 702. Preservation of Information; Communications to Holders 64 SECTION 703. Reports by Trustee 64 SECTION 704. Reports by Company and Guarantor 65 SECTION 705. Calculation of Original Issue Discount 65 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE SECTION 801. Company and Guarantor May Consolidate, etc 65 SECTION 802. Successor Person Substituted 66 ARTICLE NINE SUPPLEMENTAL INDENTURES SECTION 901. Supplemental Indentures Without Consent of Holders 66 SECTION 902. Supplemental Indentures with Consent of Holders 68 SECTION 903. Execution of Supplemental Indentures 70 SECTION 904. Effect of Supplemental Indentures 70 SECTION 905. Conformity with Trust Indenture Act 70 SECTION 906. Reference in Securities to Supplemental Indentures 70 SECTION 907. Effect on Senior Indebtedness 70 ARTICLE TEN COVENANTS SECTION 1001. Payment of Principal, Premium, if Any, and Interest 70 SECTION 1002. Maintenance of Office or Agency 71 SECTION 1003. Money for Security Payments to Be Held in Trust 72 SECTION 1004. Corporate Existence 74 SECTION 1005. Maintenance of Principal Properties 74 SECTION 1006. Payment of Taxes and Other Claims 74 SECTION 1007. Additional Amounts 74 SECTION 1008. Compliance Certificate 75 SECTION 1009. Waiver of Certain Covenants 76 iii Table Of Contents SECTION 1010. Limitations on Liens 76 SECTION 1011. Limitations on Sale and Leaseback Transactions 76 ARTICLE ELEVEN REDEMPTION OF SECURITIES SECTION 1101. Applicability of Article 77 SECTION 1102. Election to Redeem; Notice to Trustee 77 SECTION 1103. Selection by Trustee of Securities to Be Redeemed 77 SECTION 1104. Notice of Redemption 78 SECTION 1105. Deposit of Redemption Price 79 SECTION 1106. Securities Payable on Redemption Date 80 SECTION 1107. Securities Redeemed in Part 81 ARTICLE TWELVE SINKING FUNDS SECTION 1201. Applicability of Article 81 SECTION 1202. Satisfaction of Sinking Fund Payments with Securities 81 SECTION 1203. Redemption of Securities for Sinking Fund 82 ARTICLE THIRTEEN GUARANTEES SECTION 1301. Guarantees 82 SECTION 1302. Execution and Delivery of Guarantees 84 SECTION 1303. Subordination of Guarantees 84 SECTION 1304. Limitation of Guarantor’s Liability 84 ARTICLE FOURTEEN REPAYMENT AT THE OPTION OF HOLDERS SECTION 1401. Applicability of Article 85 SECTION 1402. Repayment of Securities 85 SECTION 1403. Exercise of Option 85 SECTION 1404. When Securities Presented for Repayment Become Due and Payable 85 SECTION 1405. Securities Repaid in Part 86 iv Table Of Contents ARTICLE FIFTEEN DEFEASANCE AND COVENANT DEFEASANCE SECTION 1501. Company’s Option to Effect Defeasance or Covenant Defeasance 87 SECTION 1502. Defeasance and Discharge 87 SECTION 1503. Covenant Defeasance 88 SECTION 1504. Conditions to Defeasance or Covenant Defeasance 88 SECTION 1505. Deposited Money and Government Obligations to Be Held in Trust; Other Miscellaneous Provisions 90 SECTION 1506. Reinstatement 91 ARTICLE SIXTEEN MEETINGS OF HOLDERS OF SECURITIES SECTION 1601. Purposes for Which Meetings May Be Called 91 SECTION 1602. Call, Notice and Place of Meetings 91 SECTION 1603. Persons Entitled to Vote at Meetings 92 SECTION 1604. Quorum; Action 92 SECTION 1605. Determination of Voting Rights; Conduct and Adjournment of Meetings 93 SECTION 1606. Counting Votes and Recording Action of Meetings 94 ARTICLE SEVENTEEN SUBORDINATION OF SECURITIES SECTION 1701. Agreement to Subordinate 94 SECTION 1702. Distribution on Dissolution, Liquidation and Reorganization; Subrogation of Securities 94 SECTION 1703. No Payment on Securities in Event of Default on Senior Indebtedness 96 SECTION 1704. Payments on Securities Permitted 97 SECTION 1705. Authorization of Holders to Trustee to Effect Subordination 97 SECTION 1706. Notices to Trustee 97 SECTION 1707. Trustee as Holder of Senior Indebtedness 98 SECTION 1708. Modifications of Terms of Senior Indebtedness 98 SECTION 1709. Reliance on Judicial Order or Certificate of Liquidating Agent 98 ACKNOWLEDGMENTS EXHIBIT A - FORMS OF CERTIFICATION v Table Of Contents INDENTURE, dated as of [●], between CBS CORPORATION, a Delaware corporation (the “Company”), having its principal office at 51 W. 52nd Street, NewYork, NewYork 10019, CBS OPERATIONS INC., a Delaware corporation (the “Guarantor”), having its principal office at 51 W. 52nd Street, NewYork, NewYork 10019, and THE BANK OF NEW YORK MELLON, a NewYork banking corporation, as Trustee (the “Trustee”), having its Corporate Trust Office at 101Barclay Street, NewYork, NewYork 10286. RECITALS OF THE COMPANY AND THE GUARANTOR The Company deems it necessary to issue from time to time senior subordinated debt securities (the “Securities”) evidencing its unsecured and subordinated indebtedness, which may or may not be convertible into or exchangeable for any securities of any Person (including the Company) and which may or may not be guaranteed by the Guarantor, and has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of the Securities, to be issued in one or more series, unlimited as to principal amount, to bear such rates of interest, to mature at such times and to have such other provisions as provided in this Indenture. The Guarantor desires with respect to Securities of certain series issued under this Indenture to make the Guarantees provided for herein. This Indenture is subject to the provisions of the Trust Indenture Act of 1939, as amended (the “TIA”), that are required to be part of this Indenture and shall, to the extent applicable, be governed by such provisions. All things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually covenanted and agreed, for the equal and proportionate benefit of all Holders of the Securities and coupons, or of a series thereof, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101.Definitions.For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1) the terms defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular and, pursuant to Section301, any such item may, with respect to any particular series of Securities, be amended, or modified or specified as being inapplicable; Table Of Contents (2) all other terms used herein which are defined in the TIA, either directly or by reference therein, have the meanings assigned to them therein, and the terms “cash transaction” and “self-liquidating paper”, as used in TIA Section311, shall have the meanings assigned to them in the rules of the Commission adopted under the TIA; (3) except as otherwise herein expressly provided, all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles in the UnitedStates of America, and, except as otherwise herein expressly provided, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted in the UnitedStates of America from time to time; and (4) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Sectionor other subdivision. Certain terms, used principally in Article Three, Article Five and Article Ten, are defined in those Articles. “Act”, when used with respect to any Holder of a Security, has the meaning specified in Section104. “Additional Amounts” has the meaning specified in Section1007. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Agent” means any Security Registrar, co-Registrar, Paying Agent or Authenticating Agent. “Attributable Debt” means, with regard to a Sale and Leaseback Transaction with respect to any Principal Property, the lesser of: (a) the fair market value of such property (as determined in good faith by the Board of Directors of the Company); or (b) the present value of the total net amount of rent required to be paid under such lease during the remaining term thereof (including any period for which such lease has been extended and excluding any unexercised renewal or other extension options exercisable by the lessee, and excluding amounts on account of maintenance and repairs, services, taxes and similar charges and contingent rents), discounted at the rate of interest set forth or implicit in the terms of such lease (or, if not practicable to determine such rate, the weighted average interest rate per annum borne by the Securities of the applicable series then Outstanding) compounded semi-annually. In the case of any lease which is terminable by the lessee upon the payment of a penalty, such net amount shall be the lesser of the net amount determined assuming termination upon the first date such lease may be terminated (in which case the net amount shall also include the amount of the penalty, but no rent shall be considered as required to be paid under such lease subsequent to the first date upon which it may be so terminated) or the net amount determined assuming no such termination. 2 Table Of Contents “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section612 to act on behalf of the Trustee to authenticate Securities of one or more series. “Authorized Newspaper” means a newspaper, in the English language or in an official language of the country of publication, customarily published on each Business Day, whether or not published on Saturdays, Sundays or holidays, and of general circulation in each place in connection with which the term is used or in the financial community of each such place. Where successive publications are required to be made in Authorized Newspapers, the successive publications may be made on the same or on different days of the week, in the same or in different newspapers, in the same city meeting the foregoing requirements and in each case on any Business Day. “Bearer Security” means any Security except a Registered Security. “Board of Directors” means the board of directors of the Company or the Guarantor, as the case may be, or any committee of that board duly authorized to act hereunder. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company or the Guarantor, as the case may be, to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Business Day”, when used with respect to any Place of Payment or any other particular location referred to in this Indenture or in the Securities, means, unless otherwise specified with respect to any Securities pursuant to Section301, each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment or other particular location are authorized or obligated by law or executive order to close. “Capitalized Lease” means any obligation of a Person to pay rent or other amounts incurred with respect to real property or equipment acquired or leased by such Person and used in its business that is required to be recorded as a capital lease in accordance with generally accepted accounting principles consistently applied as in effect from time to time. 3 Table Of Contents “Clearstream” means Clearstream Banking, societe anonyme, or its successor. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Exchange Act, or, if at any time after execution of this Indenture such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Common Depositary” has the meaning specified in Section304. “Company” means the Person named as the “Company” in the first paragraph of this Indenture until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” or “Company Order” means a written request or order signed in the name of the Company by one Officer of the Company and delivered to the Trustee. “Conversion Date” has the meaning specified in Section312(d). “Conversion Event” means the cessation of use of (i) a Foreign Currency both by the government of the country which issued such currency and for the settlement of transactions by a central bank or other public institutions of or within the international banking community, (ii) the ECU both within the European Monetary System and for the settlement of transactions by public institutions of or within the European Communities or (iii) any currency unit (or composite currency) other than the ECU for the purposes for which it was established. “Corporate Trust Office” means the office of the Trustee at which, at any particular time, its corporate trust business shall be principally administered, which office at the date of this Indenture is located at 101Barclay Street, Floor8W, NewYork, NewYork 10286. “corporation” includes corporations, associations, companies and business trusts. “coupon” means any interest coupon appertaining to a Bearer Security. “Currency” means any currency or currencies, composite currency or currency unit or currency units, including, without limitation, the ECU, issued by the government of one or more countries or by any reorganized confederation or association of such governments. “Default” means any event or condition which is, or after notice or passage of time or both would be, an Event of Default. 4 Table Of Contents “Default Amount” has the meaning specified in Section502. “Defaulted Interest” has the meaning specified in Section307. “Depositary” means, as applicable, either the U.S.Depositary or the Common Depositary. “Dollar” or “$” means a dollar or other equivalent unit in such coin or currency of the UnitedStates of America as at the time shall be legal tender for the payment of public and private debts. “ECU” means the European Currency Unit as defined and revised from time to time by the Council of the European Communities. “Election Date” has the meaning specified in Section312(h). “Euro Security” means any Bearer Security, any Security initially represented by a Security in temporary global form exchangeable for Bearer Securities and any Security in permanent global form exchangeable for Bearer Securities. “Euroclear” means Euroclear Bank S.A./N.V., a bank incorporated under the laws of the Kingdom of Belgium as the operator of the Euroclear System, or its successor as operator of the Euroclear System. “European Communities” means the European Union, the European Coal and Steel Community and the European Atomic Energy Community. “European Monetary System” means the European Monetary System established by the Resolution of December 5, 1978 of the Council of the European Communities. “Event of Default” has the meaning specified in Article Five. “Exchange Act” means the Securities Exchange Act of 1934, as amended. “Exchange Date” has the meaning specified in Section304. “Exchange Rate Agent”, with respect to Securities of or within any series, means, unless otherwise specified with respect to any Securities pursuant to Section301, a NewYork Clearing House bank designated pursuant to Section301 or
